Title: To James Madison from John Brennan, 16 September 1825
From: Brennan, John
To: Madison, James


        
          Sir,
          Kingston, N. Y. 16th. Sep. 1825.
        
        I have the honour to acknowledge the receipt of the letter you were pleased to write to me on the 7th. inst. and pray you to accept the assurance of my sincere and warmest thanks for so striking a mark of condescention. Were there no other testimony of the “merit,” “talents & acquirements,” of the Marquis De Chastellux, as an elegant, scientiffic Scholar; a profound

Philosopher, and a warm hearted Philanthropist; the justice you do his memory, Sir, could not fail of carrying with it, at once, conviction to the minds of an American Community; that the Work which my humble efforts are about rescuing from oblivion, will be an acceptable one. And from the rapidity, with which the Subscription list (which was only opened one week ago) is already filling up, and the avidity with which the respectable part of the inhabitants of this Village, and its immediate Vicinity sign it, I have the most flattering expectations, that before the 1st. of November, more than 500 names will have been procured by myself and my Agents. The 2d. Vol: contains the Marquis’s Tour through Virginia: it is comprised in about 220 pages, and abounds with a great variety of Anecdotes of the most distinguished men of those days, not only of Virginia, but the two Carolinas. Many of the inhabitants of those States, but more especially, the surviving Patriots of the Revolution, and their descendants cannot fail of reading these Vols. with a deep interest.
        I have noticed, Sir, the observations contained in the concluding paragraph of your letter, as regards the “error” I fell into, in supposing you to be the Son of Doctr. Madison. The inference I drew from the language, not only of the Author, but from that of his Translator, was to a person who had no knowledge of another surviving “Madison,” who would answer the prophetic description of the M. De C, or rather of his Translator, was a most natural one—and I am persuaded that 99 out a hundred of the future readers of the work, will fall into the same error—unless an explanatory note be inserted in the future editions—And as I intend to add many notes to the wo[r]k, to be compiled from authentic and more recent wo[r]ks—I shall notice this discrepancy. The following is the Note of the Translator—it is inserted in the first page of the Marquis’s elegant & most interesting letter to Doctor Madison.
        “Mr. Madison’s Son is a member of the Assembly, and has served in Congress for Virginia. This young Man, who at the age of 30, astonishes the new Republics, by his eloquence, his wisdom, and his genius, has had the humanity and the courage (for such a proposition requires no small share of courage) to propose a general emancipation of the slav⟨es⟩ at the beginning of this year, 1786: Mr. Jefferson’s absence at Paris, and the situation of Mr. Whythe, one of the judges of the state, which prevented them from lending their powerful support, occasioned it to miscarry for the moment; but there is every reason to suppose, that the proposition will be successfully renewed. As it is, the Assembly have passed a law declaring there shall be no more slaves in the Republic but those existing the first day of the Session of 1785–6, & the descendants of female slaves.” Such is the eulogy of the Translator of the Marquis De C’s travels, on the character of Doctor Madison’s “Son.” If, therefore, Sir, I have fallen into an error, you magnanimously set me right.
        
        The future readers of the Marquis De Chastellux’s Travels, will, through my humble efforts, know, that there were at least, Three Great Men of the name of Madison, who were at once, relatives, statesmen, scholars and Patriots. With sentiments of profound respect, and sincere acknowledgements for the condescending favours already conferred, I am, Sir, your obliged, & most obt. Sevt.
        
          J. Brennan
        
      